UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1624



JEAN S. LORISSON,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-850-164)


Submitted:   February 13, 2008              Decided:   March 13, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.    Jeffrey Bucholtz, Acting Assistant
Attorney General, Michelle Gorden Latour, Assistant Director,
Kohsei Ugumori, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean    S.    Lorisson,     a    native    and      citizen   of    Haiti,

petitions for review of an order of the Board of Immigration

Appeals (“Board) affirming without opinion the immigration judge’s

order denying Lorisson’s applications for asylum, withholding of

removal    and   withholding        under   the   Convention       Against     Torture

(“CAT”).    Lorisson claims he established a well-founded fear of

persecution on account of a protected ground. We deny the petition

for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                        8 U.S.C.

§ 1158(a) (2000).        The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).                   An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded      fear     of   persecution       on    a   protected      ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An     applicant     has   the    burden       of   demonstrating      his

eligibility for asylum.         8 C.F.R. § 1208.13(a) (2007); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                             A


                                       - 2 -
determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.     INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).             This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find sufficient evidence supports the finding that

Lorisson failed to show a well-founded fear of persecution based on

a protected ground and the record does not compel a different

result.    Accordingly, we will not disturb the immigration judge’s

denial of Lorisson’s applications for asylum and withholding from

removal.     Because Lorisson did not challenge in his brief the

denial of relief under the CAT, the claim is not preserved for

review.     See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999).

            Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 3 -